Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The after-final amendment filed February 16, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kathryn Warner on February 23, 2021.

The application has been amended as follows: 

Claim 1 (currently amended):  A process for producing a lithium beryllium fluoride salt, comprising:
mixing ammonium beryllium fluoride with a lithium compound comprising a lithium hydroxide or a lithium carbonate or combinations thereof to form a reaction mixture;
melting the reaction mixture to produce a molten phase, wherein one or more reactions of ammonium beryllium fluoride salt and at least one of a lithium hydroxide and a lithium carbonate to form a lithium beryllium fluoride salt, ammonia, water, 
cooling the molten phase to obtain the lithium beryllium fluoride salt
wherein the melting occurs at a temperature of from about 100oC to about 1000oC.
Cancel claim 2.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for producing a lithium beryllium fluoride salt by mixing and melting ammonium beryllium fluoride with lithium hydroxide or lithium carbonate to also form ammonia, water and at least one of ammonium fluoride, ammonium carbonate, and carbon dioxide as by-products at the temperature of from about 100 to about 1000oC.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 24, 2021